Frederick, J. This cause comes before the Court on Claimants’ petition for rehearing, and the Court having reviewed the Court’s opinion, the Court file, the briefs, and heard oral arguments, and the Court being fully advised in the premises, Wherefore, the Court finds: 1. That Claimant drove off the road. 2. That while Claimant claimed she hit a pothole which caused her to drive off the road, no pothole was proven and in fact, Claimant’s photograph showed no pothole. 3. That instead of having the police sent to the scene, Claimant had her car towed from the scene. 4. That Claimants photographs were taken almost two months after the accident and without any competent proof that they showed the exact location where she left the road, allegedly scrubbed her tires, and where she ended up. 5. That the Court was and is unable to find that the location where she allegedly left the road and allegedly scrubbed her tires is the same exact location as the location of the prior accident claimant relies on for notice. 6. That Claimant violated the driving skills testified to by her own expert witness. 7. That this accident was caused by Claimant negligently driving off the road and negligently trying to reenter the roadway. 8. This Court has rarely found liability on the part of Respondent in shoulder drop-off cases and we decline to do so with the particular facts of this case and our assessment of the credibility of the witnesses. Doyle v. State (1993), 45 Ill. Ct. Cl. 194. 9. That the State has a duty to maintain the shoulder of its highways in a manner reasonably safe for its intended purposes but the standard of care is higher for a highway than the shoulder, since the reasonably-intended use of the highway requires a greater level of care than the shoulder. Tourloukis v. State (1995), 47 Ill. Ct. Cl. 155. 10. In the case of Alsup v. State (1976), 31 Ill. Ct. Cl. 315, this Court denied a claim where the evidence indicated the claimant failed to slow down prior to returning to the roadway. The Claimant in this case failed to slow down prior to trying to return to the roadway. 11. There is evidence in tins case that Claimant was attéripfi .ig to return to the highway just before the accident occurred. 12. In the case of Hill v. State (1978), 32 Ill. Ct. Cl. 482, the claim was denied because the Court found that the simple difference in the levels of the roadway and the shoulder of six inches was not negligent maintenance by the State. For the foregoing reasons, it is the order of the court that Claimants’ petition for rehearing is denied.